Citation Nr: 9928188	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
an excision of dermatofibrosarcoma protuberans of the right 
cheek, currently evaluated as 10 percent disabling.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.  Service personnel records indicate that he was awarded 
the Combat Action Ribbon and the Purple Heart.    

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  This matter was remanded to the RO in 
April 1996 for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained insofar as possible by the RO.

2.  The veteran's service-connected residuals of an excision 
of dermatofibrosarcoma protuberans of the right cheek is 
principally manifested by a well-healed, Y-shaped scar that 
extends about ten centimeters in front of the right ear and 
five centimeters behind the right ear; soft swellings in the 
lower end of the scar, the right external zygoma prominence, 
and the right temple area.  A thickened pedicle on the graft 
behind his right ear, complaints of scar sensitivity to 
touch, a moderately disfiguring scar, and atypical trigeminal 
neuropathy with possible involvement of the right trigeminal 
sensory tract which is productive of mild sensory impairment 
is found.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent evaluation for residuals of an excision of 
dermatofibrosarcoma protuberans of the right cheek have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, 4.120, 4.124a, Diagnostic Codes 7800, 8205 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  This matter was remanded to the RO in April 1996 and 
the Board is satisfied that all relevant facts have been 
properly developed.  The veteran was afforded a VA 
neurological examination in August 1996 and a VA 
dermatological examination in April 1997.  No further 
assistance is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1998).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1998), which states that 
evaluation of the same disability under various diagnoses is 
to be avoided. 

The Board notes that the Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court), in Esteban 
v. Brown, 6 Vet. App. 259 (1994), held that conditions are to 
be rated separately unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, 6 Vet. App. at 261.  Thus, where 
manifestations such as symptomatic scarring, bone or joint 
deformity or limitation of motion, and/or nerve involvement 
are present, VA must assess whether such are, in fact, 
separately compensable. 

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  
Consequently, when a veteran seeks benefits and the evidence 
is in relative "equipoise," the law mandates that the 
veteran prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



Background

Service connection for residuals of an excision of 
dermatofibrosarcoma protuberans of the right cheek was 
established in a February 1993 rating determination.  A 
noncompensable disability evaluation was initially assigned. 

VA hospitalization records, dated in August 1992, indicate 
that the veteran was admitted with a six-week history of a 
right cheek mass that had progressively enlarged.  A biopsy 
revealed spindle cell mesenchymal proliferation.  The veteran 
underwent an excision of the right cheek mass with subsequent 
primary closure.  The postoperative course was uneventful.  
His facial nerve was completely intact.  

VA hospitalization records, dated in September 1992, reveal 
that the veteran underwent a wide local excision with a 
superficial parotidectomy of the dermatofibrosarcoma 
protuberans.  There were no complications.  

A November 1992 VA ear, nose, and throat (ENT) treatment 
record reveals that the veteran reported having increased 
numbness around the wound area.  Examination revealed that 
the facial nerve was intact.  The wound was found well 
healed.  

A December 1992 treatment record indicates that the veteran 
was evaluated after the excision of the dermatofibrosarcoma 
protuberans of the right cheek.  It was noted that the 
veteran still had hypesthesia of the right lip and cheek.  
The veteran was on antibiotics due to swelling of the right 
temporal area.  Examination revealed a well-healed auricular 
scar.  The external auditory canal on the right was 
erythematous.  The tympanic membranes were intact.  There was 
no swelling appreciated on the right cheek and no drainage.  
No evidence of disease was found.  

VA treatment records, dated in March 1993, reveal that the 
veteran had no complaints due to the excision of the cancer 
of the right cheek.  There was no evidence of disease.  

In October 1993, the veteran complained of persistent pain 
and swelling with a pustule formation over the right 
temporoparietal area.  It was noted that the pain had 
occurred the day before and completely resolved by that time.  
The physician indicated that the veteran was seeking 
disability for this problem and asked that the problem be 
documented.  Examination revealed only postsurgical changes 
and no evidence of recurrence.    

An August 1996 VA neurological examination reveals that the 
veteran reported that following the subtotal resection in 
August 1992, and the second resection shortly thereafter, he 
developed recurrent headaches over the right lateral and 
posterior aspect of the neck, which might be accompanied by 
swelling and a red discoloration in that region.  The veteran 
stated that he had pains about the neck with apparent 
recurrence of "pebbles" which affected the left 
retroauricular area.  The veteran stated that his headaches 
or head pain occurred at a frequency of one to two per week.  
The pain was retro-orbital or periorbital, but also affected 
the right temporal region.  When it occurred, it lasted for 
most of the day.  

The fifth, seventh, and ninth through twelfth cranial nerves 
were examined.  Extraocular movements were intact.  Pupillary 
responses were preserved to light and were slightly sluggish.  
The veteran had a decrease to pinprick and light touch in the 
V1 distribution on the right side.  There was hyperpathia to 
light touch and pinprick at V2 and to a lesser extent V3, 
also on the right side.  In addition, the veteran had 
decreased sensation to pinprick over the buccal mucosa on the 
right side as compared to the left.  There was decreased 
pharyngeal sensation to light touch on the right side as 
compared to the left.  Pterygoid function appeared normal.  
Seventh nerve facial expression was normal with intact 
corrugator orbicularis oculi and orbicularis oris.  Hearing 
was intact on both sides.  The veteran had a decrease to 
pinprick sensation over the posterior aspect of both sides of 
the head.  He had hyperpathia in a region just anterior and 
superior to the right ear.  There was hyperpathia to pin 
prick at the external auditory canal.  A well-healed surgical 
scar that extended down the border of the right 
sternocleidomastoid was noted.  The right side of the neck 
appeared fuller than left.  The diagnosis indicated atypical 
trigeminal neuropathy with possible involvement of the right 
trigeminal sensory tract.  The veteran also had an apparent 
sensorineural hearing deficit on the right side.  Seventh 
nerve function was intact.  The veteran also had occipital 
neuralgia involving the greater and lesser and third 
occipital nerves on the both sides.   

An April 1997 VA dermatological examination indicates that 
the veteran was exposed to Agent Orange in Vietnam in 1969 
and developed dermatofibrosarcoma protuberans in 1992.  The 
tumor was removed in 1992.  The veteran underwent a 
superficial right parotidectomy in 1993.  Examination 
revealed a Y-shaped scar enveloping the right ear.  The scar 
was well healed and extended about ten centimeters in front 
of the right ear and five centimeters behind the right ear.  
There were soft swellings noted in the lower end of the scar 
in the right external zygoma prominence and in the right 
temple area.  There was a thickened pedicle on the graft 
behind his right ear.  The scars were not particularly 
tender, but the veteran complained that they were sensitive 
to touch and ticklish when he shaved.  Apart from the above, 
his disfigurement was not outstandingly noticeable.  The 
examiner noted that the veteran had a noticeable speech 
impairment, which the veteran attributed to this surgery.  
His speech was slurred with overflowing saliva.  It was noted 
that the veteran had lost his lower incisors.  The examiner 
indicated that the veteran complained of perleche as a result 
of the surgery.  He also had angular stomatitis due to the 
skin flooding around the angles of his mouth.  Photographs of 
the scar are associated with the claims folder.  

A July 1997 rating decision assigned a 10 percent disability 
evaluation to the residuals of an excision of 
dermatofibrosarcoma protuberans of the right cheek effective 
May 1, 1993.  

Analysis

The RO assigned a noncompensable disability evaluation to the 
scar as a residuals of an excision of dermatofibrosarcoma 
protuberans of the right cheek under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7800, disfiguring scars of 
the head, face, or neck.  Under this diagnostic code, a 
noncompensable evaluation is assigned for a disfiguring scar 
of the head, face or neck which is slight.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  A 10 percent evaluation is 
assigned for a moderately disfiguring scar.  Id.  A 30 
percent evaluation is assigned for a severely disfiguring 
scar, especially if producing a marked or unsightly deformity 
of the eyelids, lips, or auricles.  Id.  A 50 percent 
evaluation is assigned for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  Id.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under the 
provisions of Diagnostic Code 7800 is found.  The medical 
evidence of record demonstrates that the veteran has a well-
healed, Y-shaped scar which extends about 10 centimeters in 
front of the right ear and 5 centimeters behind the right 
ear.  The examiner who performed the April 1997 VA 
dermatological examination indicated that the veteran's 
disfigurement was not outstandingly noticeable.  The medical 
evidence of record shows that there are soft swellings in the 
lower end of the scar, in the right external zygoma 
prominence, and in the right temple area.  There was a 
thickened pedicle on the graft behind his right ear.  The 
scar was not particularly tender, but the veteran complained 
that it was sensitive to touch and ticklish when he shaved.  

The Board has considered the photographs of the veteran's 
face and neck which are associated with the claims folder.  
There is no evidence that the veteran's scar is severely 
disfiguring, with marked or unsightly deformity of the 
eyelids, lips, or auricles, or that the veteran has complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement due to the 
scar.  Accordingly, the Board finds that overall, the scar, 
which is a residual of the excision of the 
dermatofibrosarcoma protuberans of the right cheek, is 
moderately disfiguring.  Consequently, a 10 percent 
evaluation under Diagnostic Code 7800 is appropriate and a 
disability evaluation in excess of 10 percent is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  

The veteran's service-connected residuals of an excision of 
dermatofibrosarcoma protuberans of the right cheek may also 
be rated under Diagnostic Code 7803, superficial scars which 
are poorly nourished with repeated ulceration, or Diagnostic 
Code 7804, superficial scars which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (1998).  However, disability evaluations in excess 
of 10 percent are not available under these diagnostic codes.  
Thus, a higher disability evaluation is not possible under 
Diagnostic Codes 7803 and 7804.  

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 
provide that scars are ratable on the limitation of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  
The medical evidence of record does not demonstrate that the 
service-connected residuals of an excision of 
dermatofibrosarcoma protuberans of the right cheek results in 
functional limitations of the parts affected.  Consequently, 
a disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 7805. 

The veteran's service-connected residuals of an excision of 
dermatofibrosarcoma protuberans of the right cheek may also 
be rated under 38 C.F.R. § 4.124a, Diagnostic Code 8205 
(paralysis of the fifth (trigeminal) cranial nerve), since 
the medical evidence of record shows that the veteran has 
decreased sensation of the right cheek area in addition to 
the disfigurement caused by the service-connected residuals 
of an excision of dermatofibrosarcoma protuberans of the 
right cheek.  Review of the record reveals that VA treatment 
records, dated in November 1992, indicate that the veteran 
reported having increased numbness around the wound area.  
Examination revealed that the facial nerve was intact.  A 
December 1992 treatment record indicates that the veteran 
still had hypesthesia of the right lip and cheek.

Under the provisions of Diagnostic Code 8205, paralysis of 
the fifth (trigeminal) cranial nerve, a 50 percent evaluation 
is warranted for complete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205.  A 30 percent evaluation is warranted 
for incomplete, severe paralysis.  Id.  A 10 percent 
evaluation is warranted for incomplete, moderate paralysis.  
Id.  The Rating Schedule provides that the rating is 
dependent upon the relative degree of sensory manifestation 
or motor loss.  The provisions of 38 C.F.R. § 4.120 provide 
that neurological disability is ordinarily to be rated in 
proportion to the impairment of motor, sensory or mental 
function.  38 C.F.R. § 4.120 (1998).  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
10 percent disability evaluation under the provisions of 
Diagnostic Code 8205 have been met.  The August 1996 VA 
neurological examination report reflects a diagnosis of 
atypical trigeminal neuropathy with possible involvement of 
the right trigeminal sensory tract.  Neurological examination 
revealed that the veteran had a decrease to pinprick and 
light touch in the V1 distribution on the right side.  There 
was hyperpathia to light touch and pinprick at V2 and, to a 
lesser extent, V3 on the right side.  The veteran also had 
decreased sensation to pinprick over the buccal mucosa on the 
right side as compared to the left.  There was decreased 
pharyngeal sensation to light touch on the right side as 
compared to the left.  There was hyperpathia in a region just 
anterior and superior to the right ear and to pin prick at 
the external auditory canal. 

The medical evidence shows that the veteran's neurological 
impairment due to the residuals of an excision of 
dermatofibrosarcoma protuberans of the right cheek is wholly 
sensory.  Overall, the Board finds that the veteran's 
neurological impairment is productive of mild disability.  
The medical evidence of record does not demonstrate moderate 
incomplete paralysis, severe incomplete paralysis, or 
complete paralysis of the fifth cranial nerve.  Thus, an 
additional 10 percent evaluation for residuals of an excision 
of dermatofibrosarcoma protuberans of the right cheek is not 
warranted under Diagnostic Code 8205.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205.  

The Board notes that the veteran asserted that he had 
headaches as a residual of the excision of 
dermatofibrosarcoma protuberans of the right cheek.  Review 
of the record reveals that there is no medical evidence 
showing that the veteran has a headache disorder which is a 
residual of the excision of dermatofibrosarcoma protuberans 
of the right cheek.  The Board further notes that the August 
1996 VA neurological examination report reveals that he has 
perleche and a speech impairment.  However, there is no 
medical evidence of record which establishes that such 
disorders are residuals of an excision of dermatofibrosarcoma 
protuberans of the right cheek.  

The August 1996 VA examination report indicates that the 
veteran has asserted that such disorders were residuals of 
the excision of dermatofibrosarcoma protuberans of the right 
cheek.  Although the veteran and other lay persons are 
competent to provide an account of the veteran's symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge."  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran does not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to whether the perleche or the speech 
impairment are residuals of an excision of 
dermatofibrosarcoma protuberans of the right cheek.  See 
Espiritu, supra.  The veteran has failed to submit any 
medical opinion to support this contention and none of the 
extensive evaluations has supported this conclusion.  
Consequently, as there is absolutely no evidence to support 
this contention, a claim seeking service connection for 
headaches secondary to the service connected disability (if 
such a claim were filed) would be not well grounded as a 
matter of law.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a rating in excess of 10 percent to the 
residuals of an excision of dermatofibrosarcoma protuberans 
of the right cheek.    

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating for residuals of an 
excision of dermatofibrosarcoma protuberans of the right 
cheek.


ORDER

Entitlement to an increased evaluation for the residuals of 
an excision of dermatofibrosarcoma protuberans of the right 
cheek is denied.  



		
John J. Crowley
	Acting Member, Board of Veterans' Appeals



 

